Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-7 and 10-20, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended are considered significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-7 and 10-20 is withdrawn. As noted in the “Non-Final Rejection”, submitted 09/30/20, the machine learning model presented in the claim is considered significantly more than an abstract idea and applicant has incorporated these limitations into the independent claims.
With regards to the 35 USC § 101 rejection of claim(s) 20, applicant argues the claims should not be rejected under 35 USC § 101 because the claims have been amended to excludes transitory embodiments. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 20 is withdrawn.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-8, 10-11, 14-17, and 20, applicant argues the claims include previously indicated allowable subject matter and the claim(s) should not be rejected under 35 USC § 103. With regards to claims 12 and 19, the prior art of record does not teach the machine learning model used to estimate the first, second, and 

Allowable Subject Matter
Claim(s) 1-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the wherein the machine learning model was trained by: receiving (i) a training text line image associated with a training line of text and (ii) a labeled text height indicating a desired text height corresponding to the training text line image; estimating a training text height of the training text line image; comparing the training text height with the labeled text height to create a training output comparison that identifies one or more errors in the training text height; and updating one or more parameters of the machine learning model based on the training output comparison. Further the prior art of record fails to teach or suggest the machine learning model used to estimate the first, second, and third height measurements and processing these measurements to determine a normalized first line text image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661